Case 1:18-cv-00872-UDJ-JPM Document 9 Filed 10/18/18 Page 1 of 2 PageID #: 44



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                  ALEXANDRIA DIVISION

  EARL DAVID WORDEN                                              CIVIL ACTION NO. 1:18-cv-0872

  VERSUS                                                          UNASSIGNED DISTRICT JUDGE

  DONALD WEATHERFORD, ET AL                              MAGISTRATE JUDGE PEREZ-MONTES


                                              ORDER
       Considering the foregoing Motion to Stay;

       It is ORDERED that the motion be hereby GRANTED, that this matter is hereby

stayed, and the following conditions imposed:

       Because the criminal charges against plaintiff arose from the complained of arrest and

seizure, and because the state criminal prosecution remains pending, through an appeal, this Court

orders a stay of this case pending the resolution of the outstanding criminal charges with the

following conditions:

       a.      Within thirty (30). days of the date the state court criminal proceedings have
               concluded and become final, plaintiff, if successful in the appeal must file
               a motion asking this Court to lift the stay. The action will proceed at that
               time, absent some other bar to suit.

       b.      If the criminal proceedings are not concluded within six (6) months of the
               date that this case is stayed, plaintiffs shall file a status report indicating the
               expected completion date of the proceeding. Additional status reports shall
               be filed every three (3) months thereafter until the stay is lifted.
Case 1:18-cv-00872-UDJ-JPM Document 9 Filed 10/18/18 Page 2 of 2 PageID #: 45



      SIGNED on this ______          October
                      18th day of ________________, 2018 at Alexandria, Louisiana.




                   ________________________________________
                   HONORABLE JOSEPH H.L. PEREZ-MONTES
                           U.S. MAGISTRATE JUDGE
